DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/06/2020 and 06/28/2021 have been considered by the examiner.  

Election/Restrictions
Applicant’s election of Group 1, claims 1-5 in the reply filed on 07/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO 2015129466 A1), as translated by the English equivalent, US 20170073538 A1, in view of Watanabe et al. (US 20160121432 A1).
Regarding claim 1, Kawasaki teaches that “the copper nanoparticles of the present invention can be mixed with copper particles” (which reads upon “a copper particle mixture comprising copper fine particle A and copper nanoparticle B” in the instant claim; paragraph [0134]).  Kawasaki teaches that “the copper particles as mentioned in the present specification have an average particle diameter of 1 μm or more” (which reads upon “the copper fine particle A having an average particle diameter of not less than 0.1 µm” in the instant claim; paragraph [0134]).  Kawasaki teaches that “the average particle diameter of the copper particles is particularly preferably 1 to 5 μm” (which reads upon “and not more than 5 µm” in the instant claim; paragraph [0135]).  Kawasaki teaches “copper nanoparticles each having a central portion comprising a copper single crystal, and a protective layer surrounding the central portion” (which reads upon “the copper nanoparticle B comprising a central portion comprising a copper single crystal, and a protective layer surrounding the central portion” in the instant claim; abstract).  Kawasaki teaches that “the average particle diameter is preferably 3 to 8 nm, and more preferably 3 to 6 nm” (which reads upon “having an average particle diameter of not less than 1 nm and less than 100 nm” in the instant claim; paragraph [0095]).  Kawasaki teaches that “the protective layer consists of at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof, in terms of facilitating low-temperature sintering of the copper nanoparticles” (which reads upon “the protective layer of the copper nanoparticle B containing at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof” in the instant claim; paragraph [0093]).  
Kawasaki is silent regarding copper fine particle A being coated with at least one dicarboxylic acid selected from the group consisting of malonic acid and oxalic acid.
Watanabe is similarly concerned with metal particles (paragraph [0029]).  Watanabe teaches that “the metal more preferably is copper” (which reads upon “copper”, as recited in the instant claim; paragraph [0030]).  Watanabe teaches that “the particle size of the metal particles L is preferably 0.1 μm to 10 μm, more preferably 0.1 μm to 5 μm, particularly preferably 0.2 μm to 4 μm” (which reads upon “copper fine particle A having an average particle diameter of not less than 0.1 μm and not more than 5 μm”, as recited in the instant claim; paragraph [0035]).  Watanabe teaches that “the average particle size of the metal particles S which constitute the composition for metal bonding according to the present invention is suitably a nano meter size which causes depression of melting point, desirably 1 to 100 nm” (which reads upon “the copper nanoparticle B having an average particle diameter of not less than 1 nm and less than 100 nm”, as recited in the instant claim; paragraph [0016]).  Watanabe teaches that “a surface of metal particle is usually covered with an additive such as a lubricant, a dispersant and an anti-rust agent, and a part of the surface is oxidized or sulfureted” (which reads upon “being coated”, as recited in the instant claim; paragraph [0078]).  Watanabe teaches that “the same organic component as the organic component which is adhered to the surface of the metal particles S may be adhered on the surface of the metal particles L” (paragraph [0076]).  Watanabe teaches that “when the carboxylic acid is localized (adhered) to at least a part of the surface of the metal particles S (namely, at least a part of the surface of the metal particles S being covered with) in the composition for metal bonding according to the present embodiment, it is possible to make the organic component and the metal particles S affinity enough to prevent the metal particles S from coagulation (enhancing dispersibility)” (paragraph [0043]).  Watanabe teaches that “as the carboxylic acid, a compound having at least one carboxyl group can be broadly used, and example include formic acid, oxalic acid, acetic acid, hexane acid, acrylic acid, octylic acid, oleic acid and the like” (which reads upon “oxalic acid”, as recited in the instant claim; paragraph [0044]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper particles of Kawasaki to include a coating of a carboxylic acid, such as oxalic acid, as taught by Watanabe to enhance dispersibility.  
Regarding claim 2, modified Kawasaki teaches the mixture of claim 1 as stated above.  Kawasaki teaches “wherein the standard deviation based on particle size distribution is 20% or less of the average particle diameter of the copper nanoparticles” (paragraph [0034]).  
Regarding claim 3, modified Kawasaki teaches the mixture of claim 1 as stated above.  Kawasaki teaches “wherein the mass ratio of the protective layer in each copper nanoparticle is 10 to 30 mass % based on 100 mass % of the copper nanoparticle” (paragraph [0035]).  
Regarding claim 4, modified Kawasaki teaches the mixture of claim 1 as stated above.  Kawasaki teaches “wherein the at least one member selected from the group consisting of C3-6 primary alcohols, C3-6 secondary alcohols, and derivatives thereof has a group represented by the following formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein in formulas (1) and (2), the asterisk (*) represents a bonding hand” (paragraph [0036]).  
Regarding claim 5, modified Kawasaki teaches the mixture of claim 1 as stated above.  Kawasaki teaches “wherein the ratio of the mass of the copper nanoparticles (Ma) to the total (Ma+Mb) of the mass of the copper nanoparticles (Ma) and the mass of the copper particles (Mb) is 2 mass % or more” (paragraph [0044]; Ma of the art reads on Mb in the claims and Mb of the art reads on Ma in the claims).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733